PER CURIAM.
This cause is before us on petition for writ of mandamus seeking to compel re*726spondents to quash the indictment against petitioner and withdraw the detainer based thereon from petitioner’s file at the Federal Correctional Institution, Tallahassee, Florida, on the grounds that petitioner has demanded but not received a speedy trial as required by Rule 3.191, Rules of Criminal Procedure, 33 F.S.A.
We issued the alternative writ and have received an answer which states that a nolle prosequi has been entered in the case against petitioner, being Case No. 72-2357, and that the cause is now moot.
Accordingly, the alternative writ is discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JT., concur.